Title: To John Adams from David Hartley, 11 March 1782
From: Hartley, David
To: Adams, John



London March 11 1782
Dear Sir

Having been long informed of your benevolent Sentiments towards peace I writt a letter to you on the 19th of last month thro the hands of Mr Laurens junr to renew that subject with you because I was aware at that time from conferences and correspondencies to wch I had been a party that the topic of peace wd soon become general. I understand that Mr Jay Dr Franklin Mr Laurens and yourself are impowered by a special commission to treat. I hope the powers of that commission will soon be called forth in to action and that success may attend. The public proceedings of parliament and the proposed bill to enable the Crown to conclude peace or truce with America are or will certainly be made known to you. The first object will be to procure a meeting of authorized persons and to consult upon the preliminaries of time place and manner, but the requisites above all others are mutual good dispositions to conciliate and to accommodate, in the confident hope that if the work of peace were once well begun it wd soon become general. Permitt me to ask whether the four gentlemen above specified are empowered to conclude as well as to treat and whether jointly so or severally. The bill now depending in Parliament on the part of this Country is to conclude as well as to treat. As to other provisions of it I cannot speak positively but I understand (from the best authority) that the general scope of it is to remove the parliamentary obstructions now subsisting, wch would frustrate the settlements wch may be made at the termination of the war—I heartily wish success to the cause of peace.

I am Dear Sir with great respect Your most obedt Servt.
D Hartley


PS Mr Digges who will deliver this to you will explain many things of great importance on the Subject of peace. I have been witness of the Authority upon wch they have been delivered to him. When the first application was made to him he consulted me as knowing that such topics had more than once passed thro my hands. I have recently had many conferences on my own part with the Ministry here relating to the mode of entering in to negotiations of peace, and am fully informed of the subject of Mr Digges’s commission to you. You may therefore be assured that it comes to you from the highest Authority.

